Locher, J.,
concurring in judgment only. I concur separately to express my concern about a problem highlighted by this case and to invite the legislature to do something about it.
Because school district revenues are directly dependent on the valuation and apportionment of the taxable value of the personal property of public utilities, school districts have a very great interest in these determinations by the Tax Commissioner. However, school districts currently have neither the legal right to be provided with notice of public utility tax assessments nor a direct means of challenging an erroneous determination of valuation or apportionment.
The only way a school district can contest an erroneous determination by the Tax Commissioner is through the district’s county auditor, who is required by law to be provided with notice of the determination under R.C. 5727.23, and who is consequently authorized to appeal the determination under R.C. 5717.02.5 The problem is that the county auditor may, for various reasons, refuse to appeal the determination. The county auditor may not be interested in appealing an erroneous determination where the error involves the allocation of revenue between the taxing districts within the *123county itself. Also, an error of modest proportions, which the county auditor may not consider significant enough to appeal, could spell financial disaster for an affected school district. As appellants point out:
“ The county auditor, as the fiscal officer of the county, may have an interest on behalf of the county general revenue fund. In terms of revenue impact, however, the effect on the school district likely will be many times the effect upon the county general revenue fund because of the greater rate of millage (tax rate) applicable to the school district relative to the county millage.”
In this type of case, county auditors would not adequately represent the interest of the school districts; yet, at present the only avenue of appeal available to school districts lies through county auditors. Consequently, I urge the legislature to remedy this problem by providing that school districts, which clearly have a great stake in these matters, must be provided with notice of the Tax Commissioner’s determinations of valuation and apportionment. School districts would then be authorized by R.C. 5717.02 to contest incorrect public utility tax assessments without having to rely exclusively on county auditors.

 In fact, school districts were probably omitted from the category of persons to be provided with notice of the Tax Commissioner’s determinations on the theory that county auditors would adequately protect the interests of their school boards. Cf. State, ex rel. Brentwood School Dist., v. State Tax Comm. (Mo. 1979), 589 S.W. 2d 613, 614.